Citation Nr: 0213258	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of dental 
trauma for the purpose of obtaining Department of Veterans 
Affairs (VA) outpatient dental treatment.

3.  Entitlement to an increased rating for right knee 
arthritis, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his son

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1998 rating decision of the VA 
Waco Regional Office (RO) which denied service connection for 
PTSD and tinnitus; denied an increased rating for a right 
knee disability; and determined that new and material 
evidence had not been submitted to reopen claims of service 
connection for dental trauma and bilateral hearing loss.  In 
August 1999, the veteran and his son testified at a hearing 
at the RO.  

Thereafter, by October 1999 decision, the RO granted service 
connection for bilateral hearing loss and tinnitus and 
assigned initial 30 percent and 10 percent ratings, 
respectively, effective February 9, 1998.  The Board finds 
that the grant of service connection for bilateral hearing 
loss and tinnitus constitutes a full award of the benefit 
sought on appeal with respect to those issues.  As there is 
no jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level, 
those issues are not currently in appellate status.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The Board notes that by October 1972 rating decision, the RO 
denied service connection for dental trauma for the purpose 
of obtaining VA outpatient dental treatment.  In the August 
1998 rating decision on appeal, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for dental trauma.  Subsequently, 
by October 1999 decision, the RO reopened the veteran's claim 
and denied it on the merits.  After reviewing the record, 
however, the Board finds no indication that the RO ever 
notified the veteran of the October 1972 decision.  Indeed, 
his representative has claimed that the veteran was never 
properly notified of that decision.  Thus, adjudication of 
this claim on the merits is now appropriate, as there has 
never been a prior final denial of this issue.  38 C.F.R. 
§ 19.109; see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The veteran obviously will not be prejudiced by the 
Board's consideration of the issue on the merits, given the 
RO's October 1999 decision.  

Finally, it is noted that by February 2000 decision the RO 
denied service connection for a right arm disability, a left 
leg disability, and a left foot disability.  In March 2000, 
the veteran submitted a statement in which he appeared to 
disagree with the RO determination.  However, a statement of 
the case addressing these issues has not yet been issued, nor 
has the RO attempted to clarify the issues which he intends 
to appeal.  Accordingly, a remand for such action is now 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
veteran does not currently have PTSD.

2.  The record contains no indication that the veteran has a 
current dental condition resulting from a combat wound or 
other service trauma.

3.  He was not a prisoner of war during service; he has no 
adjudicated service-connected compensable dental disability 
or a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; and he is not a Chapter 31 vocational rehabilitation 
trainee.

4.  The most probative evidence of record shows his right 
knee disability is manifested by limited motion with pain, X-
ray evidence of arthritis, and minimal functional loss; the 
objective medical evidence of record contains no indication 
of subluxation or lateral instability, a dislocated semilunar 
cartilage, ankylosis, limitation of leg flexion between 15 
and 30 degrees, or limitation of leg extension between 15 and 
45 degrees.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  The criteria for entitlement to VA outpatient dental 
treatment have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(2002).

3.  The criteria for a rating in excess of 10 percent for 
right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Codes 5010, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
law during the pendency of this appeal with enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that on receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2002).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
appropriate evidentiary development in this case.  The RO has 
obtained the veteran's service medical and dental records, as 
well as attempted to obtain all potentially relevant 
information and documents specifically identified by the 
veteran.  Post-service medical records are on file.

The veteran has been afforded three VA medical examinations 
in connection with his claim for an increased rating for his 
right knee disability.  He was also afforded a VA psychiatric 
examination in connection with his claim of service 
connection for PTSD.  Here, the Board notes that the veteran 
has generally claimed that this psychiatric examination was 
inadequate.  However, a review of the examination report 
shows that psychiatric interview and testing were conducted 
and the examiner provided a medical opinion regarding the 
pertinent issue in this case.  Thus, the Board finds that the 
examination report is adequate for the purposes of this 
appeal.  

In May 2001, the RO contacted the veteran by telephone in an 
attempt to ascertain if there was any additional pertinent 
evidence which would be beneficial to his claim.  He 
indicated that the veteran had received no recent VA or 
private treatment for any of his claimed disabilities, nor 
was he aware of any additional evidence which might be 
pertinent to his claim.  

The Board further notes that the veteran has been informed on 
numerous occasions via decisions of the RO, the Board, and 
Statements of the Case, of the nature of the evidence needed 
to substantiate his claims.  As VA has fulfilled the duty to 
assist and notify, and as the change in law has no additional 
material effect on adjudication of this claim, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

I.  Factual Background

At the veteran's May 1942 military entrance medical 
examination, no pertinent abnormality was identified.  It was 
noted that the 3rd molars (wisdom teeth) were missing.  An 
August 1945 Report of Dental Survey showed that the veteran 
had an occlusion, medium calculus, and Vincent's stomatitis.  
There were no notations pertaining to loose teeth or dental 
trauma.  He underwent treatment for Vincent's stomatitis 
later that month.  At his December 1945 military discharge 
medical examination, the veteran reported occasional swelling 
in his right knee.  Examination showed good function in the 
right knee.  The veteran's mouth and gums were normal.  No 
notations were made with respect to his teeth.  

The veteran's service personnel records show that his duty 
assignments in service included heavy machine gunner, in 
which he was responsible for loading and firing a heavy 
machine gun to provide direct and indirect fire against enemy 
positions and light vehicles.  It was noted that he spent 15 
months in combat in the Asiatic Pacific Area and 12 months in 
the European Theater of Operations.  

In June 1946, the veteran filed an application for 
compensation benefits, including service connection for a 
knee disability.  His application is silent for notations of 
a dental disability or a psychiatric disability.  

In connection with his claim, he underwent VA medical 
examination in March 1947, at which he reported occasional 
aching in the right knee.  On physical examination, no 
abnormalities of the right knee were found.  The veteran's 
mouth and teeth were also noted to be normal, as was his 
nervous system.  X-ray examination showed very minimal 
osteoarthritic changes about the right knee.  

In April 1947, the RO granted service connection for 
arthritis of the right knee and assigned it a 10 percent 
disability rating.  The 10 percent rating has remained in 
effect to date; thus, it is protected from reduction.  38 
C.F.R. 3.951(b) (2002).

In August 1951, the veteran submitted an application for VA 
dental treatment, indicating that he had "decays and 
bleeding gums" which began in service.  The application is 
silent for mention of dental trauma.  In connection with his 
claim, the RO requested any additional dental records from 
the service department.  In October 1951, the service 
department responded that no additional dental records were 
on file, other than those discussed above.  

By October 1951 dental rating, the RO denied the veteran 
service connection for Vincent's stomatitis.  

In an October 1954 statement, the veteran indicated that in 
March 1945, he was firing a 50 caliber machine gun when it 
blew apart and parts landed across his knee and leg.  He made 
no mention regarding injury to his face, mouth, or teeth.  

In October 1972, the veteran sought entitlement to VA dental 
treatment, stating that in March 1945, a 50 caliber machine 
gun exploded, jarring his head and mouth.  By October 1972 
rating decision, the RO denied his claim, noting, inter alia, 
that the record contained no objective evidence of dental 
injury due to service trauma.  

In an April 1996 statement submitted in connection with his 
application for pension, the veteran noted that his teeth had 
been pulled 23 years prior and that he was now in need of 
replacement dentures.  

The RO obtained private clinical records dated from June 1989 
to January 1996 showing treatment for several conditions, 
including hypertension and prostate cancer.  These records 
are silent for notations of dental trauma or a psychiatric 
disorder, including PTSD.  

In August 1996, the veteran indicated that in 1973, all of 
his teeth were pulled and replaced by dentures at the Dallas 
VA Medical Center (MC).  He stated that he had been advised 
that his teeth were loose in his gums, and he speculated that 
the condition had been caused by water conditions in Europe 
during his service years.  

In February 1998, the veteran submitted a claim of service 
connection for PTSD and a claim of entitlement to VA 
outpatient dental treatment.  He reported that he had injured 
his jaw and teeth due to a machine gun explosion in service.  
He also requested an increased rating for his service-
connected right knee disability.  

In an April 1998 statement, the veteran set forth his service 
stressors, including a claim that an incident in which his 
machine gun exploded caused injury to his right knee, ringing 
in his ears, and knocked his teeth loose.  He also indicated 
that every doctor he had seen indicated that the explosion 
had caused his hearing loss and dental condition.  

On August 1998 VA medical examination, the veteran reported 
occasional pain in his right knee.  He denied swelling.  On 
examination, range of motion of the right knee was from zero 
to 140 degrees.  The patella was freely movable.  The knee 
joint was tight.  The diagnosis was traumatic arthritis of 
the right knee.  

On VA psychiatric examination in August 1998, the veteran 
reported that he had been a machine gunner in service and 
described a February 1945 incident in which his gun "got hot 
and blew out," causing hearing loss.  He indicated that 
since his separation from service he had not had psychiatric 
treatment, although he had recently taken medication which 
helped him sleep.  On examination, the veteran was oriented, 
his affect was appropriate, and there was no impairment of 
memory or judgment.  The veteran indicated that he was able 
to perform activities of daily living, pay his bills, and 
attended church and social functions regularly.  After 
further examining the veteran, the diagnosis was dyssomnia, 
not otherwise specified.  The examiner indicated that he 
could find no evidence of PTSD.  

At an August 1999 hearing, the veteran testified that his 
right knee was weak, gave out, and was painful.  He indicated 
that he took aspirin for his knee, but had not received 
medical attention recently.  Regarding his dental trauma, he 
indicated that he had been firing a .50 caliber machine gun 
when it exploded and knocked all of his teeth loose, although 
none was chipped or broken.  He indicated that he was 
examined the following day and advised that he needed no 
treatment.  However, he indicated that he continued to 
experience problems with his teeth and in 1973, all of his 
teeth were pulled and replaced by dentures at the Dallas 
VAMC.  He claimed that he was advised by the VA dentist that 
his loose teeth had been caused by the machine gun explosion, 
but he could not remember the dentist's name.  As to his PTSD 
claim, he indicated that he had nightmares and flashbacks of 
war experiences, but he never sought treatment for his 
symptoms because he wanted to "block it out."  

Thereafter, the RO obtained VA dental records showing that 
between January and June 1973, several of the veteran's teeth 
were extracted (numbers 5-13, 17, and 20-31) and he was 
fitted with upper and lower dentures.  These records contain 
no notation of any in-service dental trauma or of bone loss.  

On December 2000 VA medical examination, the veteran reported 
that his right knee tended to give way, as well as pop and 
crack.  He indicated that he was unable to stand for long 
periods or walk great distances.  He reported that he had 
fallen on several occasions.  On examination, his right knee 
was enlarged, but there was no effusion.  Range of motion was 
from zero to 110, with some grating and popping.  

On VA medical examination in March 2001, it was noted that 
the veteran had been treated in January 2000 in connection 
with his complaints of knee pain.  At that time, a cortisone 
injection was performed.  On current physical examination, 
the veteran's knees exhibited no periarticular thickening and 
range of motion was from zero to 120 degrees, with pain at 
110 degrees.  McMurray's sign was negative, as was Lachmann's 
sign.  There was no evidence of ligament laxity and the 
patella was freely moveable, with no pain or tenderness.  The 
examiner indicated that the functional abnormalities of the 
veteran's right knee appeared to be minor.  

II.  Service connection for PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2002).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

Applying the facts in this case to the above criteria, the 
Board finds that the weight of the probative evidence of 
record is against a finding that the veteran currently 
suffers from PTSD.  Thus, service connection for the claimed 
disability is not appropriate.

The record in this case contains no competent diagnosis of 
PTSD.  In fact, the veteran was afforded a VA psychiatric 
examination in August 1998 and, after examining the veteran, 
the examiner concluded that he could find no indication that 
the veteran currently had PTSD.  The Board places great 
probative weight on this medical opinion, as it was rendered 
by a competent medical professional, after a complete 
examination of the veteran.  Indeed, the examiner's 
conclusion is consistent with the medical evidence of record, 
which is entirely devoid of any indication that the veteran 
currently has PTSD.

The Board has considered the assertions of the veteran and 
his representative to the effect that he now has PTSD as a 
result of combat stressors.  While the record clearly 
reflects that the veteran engaged in combat during his active 
service, as lay persons, he and his representative are not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis of current disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the 
opinions of the veteran and his representative are not 
probative as to whether he now has PTSD.  Rather, the Board 
assigns far more probative weight to the medical evidence of 
record than the speculative opinion of laymen in medical 
matters.  Id. 

In closing, the Board must emphasize that its denial of this 
claim is not based on the lack of a stressor in service.  
Rather, as set forth above, the competent and probative 
evidence of the greatest weight reflects that the veteran 
does not currently have PTSD, regardless of any in-service 
stressor.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  See also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990) (a claimant need only demonstrate that 
there is an approximate balance of positive and negative 
evidence in order to prevail).  In this case, however, given 
the medical evidence set forth above, the Board must conclude 
that the preponderance of the evidence is against the claim 
of service connection for PTSD.  

III.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of dental 
trauma for the purposes of obtaining VA outpatient dental 
treatment

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that the veteran has an adjudicated service-connected 
compensable dental condition, nor does he alleged that his 
claimed dental condition would warrant a compensable rating 
under the Rating Schedule.  See e.g., 38 C.F.R. § 4.150 
(2002).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
December 1945, his application is untimely as it was 
submitted in 1972. 

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2002).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2002).

In this case, the veteran contends that his teeth were 
knocked loose in February or March 1945 after his machine gun 
exploded.  Noting the veteran's combat status, the Board has 
carefully considered his assertions.  While the Board accepts 
that the veteran's machine gun did explode in service, 
subsequent service and post-service medical records contain 
no indication of a dental disability due to this incident.  
For example, when the veteran had a dental examination in 
August 1945, only an occlusion, medium calculus, and 
Vincent's stomatitis were noted.  There were no findings of 
loose teeth or any other disability due to service trauma.  

Moreover, although the veteran's teeth were eventually 
extracted in 1973, approximately 28 years after the machine 
gun explosion, the record contains absolutely no indication 
that the extraction of the veteran's teeth was necessitated 
by the in-service incident.  See Wade v. West, 11 Vet. App. 
302 (1999) (holding that 38 C.F.R. § 1154(b) does not obviate 
the requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service).  In view of the foregoing, the Board finds 
that absent any indication that the veteran has a current 
dental disability due to in-service trauma, he does not meet 
the criteria for eligibility for Class II(a) VA outpatient 
dental treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the veteran's service 
personnel record do not reflect that he was a prisoner of 
war, nor does the veteran advance such an argument.  Thus, he 
does not meet the criteria for eligibility for either Class 
II(b) or (c) VA outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
However, the veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a dental condition due to service trauma for 
the purpose of obtaining VA outpatient dental treatment.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in this 
case.  38 U.S.C. § 5107 (West 1991 & Supp. 2002).

IV.  Increased rating for right knee arthritis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Nonetheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's right knee disability has been rated by the RO 
as 10 percent disabling under the criteria pertaining to 
arthritis.  Arthritis is rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Code 5010 (2002).

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  38 C.F.R. § 4.71a, Code 5261 (2002).  
Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  Code 5260 (2002). 

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2002). 

In this case, the medical evidence of record confirms X-ray 
evidence of right knee arthritis.  However, repeated VA 
medical examinations do not show that the veteran's right 
knee motion has been limited to the extent necessary to meet 
the criteria for a rating in excess of 10 percent.  For 
example, on VA medical examination in August 1998, right knee 
motion was from zero-140 degrees.  On December 2000 VA 
orthopedic examination, the right knee range of motion was 
from zero-110.  On most recent VA medical examination in 
March 2001, range of motion was from zero-120 degrees, with 
pain at 110 degrees.  These findings do not warrant a rating 
in excess of 10 percent under the criteria based on 
limitation of extension or flexion.  38 C.F.R. § 4.71, Plate 
II, Codes 5260, 5261.

In addition, there are other diagnostic codes that 
potentially relate to impairment of the knee; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath, supra.

When a knee is ankylosed in favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent rating is warranted.  Code 5256.  When there is 
evidence of dislocation of the semilunar cartilage of the 
knee with frequent episodes of locking, pain and effusion 
into the joint, a 20 percent evaluation is warranted.  Code 
5258.  In this case, there has been absolutely no objective 
medical evidence of a dislocated semilunar cartilage with 
frequent episodes of locking or ankylosis of either knee.  
Rather, McMurray's test was negative.  Thus, a rating in 
excess of 10 percent is not warranted under Codes 5256, 5258.

Code 5257 pertains to "other impairment of the knee."  
Under this criteria, a 10 percent rating is warranted for 
slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  In this case, while the 
veteran has reported episodes of falling which he attributes 
to his right knee giving way, the record contains no 
objective indication of instability or subluxation.  Rather, 
on most recent VA medical examination in March 2001, the 
examiner indicated that there was no evidence of ligament 
laxity and Lachmann's test was negative.  Thus, a rating in 
excess of 10 percent is not warranted under Code 5257.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Codes 5003 and 5257 so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VA 
O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 
56,704 (1998).  In this case, however, there is no objective 
evidence of additional disability due to instability or 
subluxation; thus, a separate 10 percent rating is not 
warranted.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59 addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  In that regard, it is noted 
that the veteran contends that he experiences severe knee 
pain on motion, and is unable to walk or stand for prolonged 
periods.  The objective evidence of record does note pain on 
right knee motion.  However, the examiner described the 
veteran's functional impairment as minimal.  After carefully 
reviewing the pertinent evidence of record, the Board finds 
that the criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  Given the right 
knee symptomatology delineated in the objective medical 
evidence of record, the Board finds that an additional 
"symbolic" range of motion loss for pain, excess 
fatigability, and decreased functional ability is not 
warranted.  The veteran's 10 percent rating is based on his 
complaints of pain and limitation of motion.  There is no 
credible evidence that additional factors such as flare-ups 
restricts motion to such an extent that the criteria for a 
rating higher than 10 percent would be justified.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
right knee disability.  He is undoubtedly impaired due to 
several disabilities, yet there is no indication that his 
right knee disability, in and of itself, is productive of 
marked interference with employment, necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, the Board 
will not consider referral for consideration of 
extraschedular rating.

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for the veteran's right knee 
disability, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); Gilbert, supra.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is denied.

Entitlement to service connection for dental trauma for the 
purposes of obtaining VA outpatient dental treatment is 
denied.  

A rating in excess of 10 percent for right knee arthritis is 
denied.


REMAND

As noted above, by February 2000 decision, the RO denied 
service connection for a right arm disability, a left leg 
disability, and a left foot disability.  In March 2000, the 
veteran submitted a statement in which he appeared to 
disagree with the RO determination.  However, a statement of 
the case addressing these issues has not yet been issued, nor 
has the RO attempted to clarify the issues which the veteran 
wishes to appeal.  According to the Court, a remand for this 
action is necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should clarify the veteran's 
intentions regarding any appeal of the 
February 2000 rating decision denying 
service connection for a right arm 
disability, a left leg disability, and a 
left foot disability.  If the veteran 
indicates a desire to appeal that 
decision, the RO should issue a statement 
of the case to the veteran and his 
representative addressing these issues.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claims.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

